Citation Nr: 1017223	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a low back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

The Veteran contends that he has a current low back disorder 
due to a fall from a ladder during active military service.  
A service treatment record dated in September 1983 showed 
that he fell down a ladder and sustained lacerations to his 
forehead and upper lip and an avulsion of an area of skin on 
the upper portion of his thigh; there were no references to 
any back pain.  In an emergency care note dated in January 
1984, he complained of head, neck, and back pain following a 
motor vehicle accident.  X-ray film studies were negative for 
a fracture of dislocation.  Following an examination, the 
assessment included paraspinous muscle spasm.  Additional 
service treatment records were silent for any complaints, 
findings, or reference to any back problems.

In October 2009, subsequent to the issuance of the statement 
of the case in March 2009, the Veteran submitted additional 
evidence to the Board in support of his claim.  Additional 
new evidence associated with the record consisted of partial 
VA treatment notes dated in May and June 2009.  
Unfortunately, the VA treatment notes submitted by the 
Veteran did not include a waiver of agency of original 
jurisdiction review of this evidence.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  See 38 C.F.R. §§ 19.37, 20.1304 
(2009).  The new evidence submitted by the Veteran referred 
to a June 2009 lumbar x-ray study that was unremarkable and 
included a June 2009 VA MRI (magnetic resonance imaging) 
report that listed an impression of mild degenerative changes 
involving the lumbosacral spine, slightly significant at the 
L4/L5 level.  Because the April 2008 rating decision denied 
his claim based on February 2008 VA examination and x-ray 
findings, which showed no spinal disease, an additional VA 
spine examination and opinion is warranted.  

In addition, as the VA treatment records that the Veteran 
submitted were incomplete, the RO should obtain and associate 
with the claims file all outstanding VA examination and 
treatment records from January 2009 to the present.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any low back 
disorder.  Of particular interest are 
complete VA treatment records dated from 
January 2009 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the Veteran is 
provided the opportunity to obtain and 
submit those records for VA review.

2.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file, the Veteran should 
be scheduled for a VA spine examination 
to evaluate the current nature and 
etiology of his claimed low back 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the examiner for a review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for the Spine, 
changed on April 20, 2009.

Following a thorough review of the claims 
folder (including the June 2009 MRI 
report) and interview and examination of 
the Veteran, the examiner is asked to 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current low back disorder was caused or 
aggravated by military service.  
Sustainable reasons and bases (medical 
analysis and rationale) are to be 
included with the opinion, including a 
discussion of any alternative etiology of 
any current low back disorder.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

